

CONFIDENTIAL TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT
Steve R. Smith and JBT Corporation
This Confidential Transition, Separation and General Release Agreement
(“Agreement”) is entered into between Steve R. Smith (“Mr. Smith”) and JBT
Corporation (“the Company”).
I. TRANSITION AND SEPARATION FROM EMPLOYMENT



Mr. Smith is currently an Executive Vice President for the Company and the
President of JBT FoodTech. Mr. Smith and the Company agree that Mr. Smith’s
employment relationship with the Company will transition under the terms set
forth below, and end as of April 6, 2018 (hereinafter “Separation Date”):


The parties agree that Mr. Smith will remain employed by the Company with the
same salary (hereinafter “Current Base Pay”) through the Separation Date. Up to
and including the Separation Date, Mr. Smith agrees to remain actively employed
on a full time basis, cooperate fully with Company management, accept any
reasonable title changes, perform any and all duties assigned to him, provide
any requested support and participate in a positive manner in the transition of
duties to his successors, maintain a high level of performance and otherwise
take all steps necessary to ensure a prompt and complete transition of his
duties. Without limitation of the foregoing, Mr. Smith acknowledges and agrees
that his title will be initially changed to Executive Vice President,
President-Global Protein, and he will have responsibility for managing JBT’s
Global Protein businesses.


The Company and Mr. Smith will prepare mutually agreeable statement(s) to be
used to announce Mr. Smith’s transition and separation from the Company, at
time(s) to be agreed upon by the parties, subject to any requirements under
securities disclosure regulations.
  
II. BENEFITS/CONSIDERATION



In exchange for the consideration provided under this Agreement, including Mr.
Smith’s work on behalf of the Company through the Separation Date, the Company
has agreed, in the event of Mr. Smith’s execution and non-revocation of this
Agreement, and subject to all provisions of this Agreement, to the following
severance package:
(a)     The Company will allow Mr. Smith to continue to be employed, as
described in Section I above, through the Separation Date;
(b)     The parties agree that Mr. Smith’s employment under this Agreement has
been structured to not negatively impact his ability to realize the vesting of
his stock awards under the JBT Incentive Compensation and Stock Plan due to vest
on November 21, 2017 and April 1, 2018. Mr. Smith recognizes that the stock
grants described above are otherwise subject to the requirements of the JBT
Incentive Compensation and Stock Plan, and any other legal requirements.
(c)     The Company will provide Mr. Smith with an annual incentive under the
JBT Incentive Compensation and Stock Plan for 2017, with actual payment
dependent on JBT performance according to the terms in the plan and approved by
the Board of Directors’ Compensation Committee in February of 2018, to be paid
at the time that other employees payments of these bonuses are made;
(d)    The Company will provide Mr. Smith with a lump sum payment of $26,277,
constituting fifteen (15) times the Company's portion of Mr. Smith’s current
monthly premium for medical and dental coverage, under the terms set forth in
paragraph 4.1(c) of the John Bean Technologies Corporation Executive Severance
Plan,





--------------------------------------------------------------------------------




effective, as Amended and Restated, January 1, 2013 (hereinafter “JBT Executive
Severance Plan”), to be paid within fourteen (14) calendar days following the
Separation Date;
(e)    The Company will provide Mr. Smith with a lump sum payment of his earned
and accrued but unused 2018 vacation, under the terms set forth in paragraph
4.1(d) of the JBT Executive Severance Plan, to be paid within fourteen (14)
calendar days following the Separation Date;
(f)    The Company will provide Mr. Smith with outplacement assistance under the
terms set forth in paragraph 4.1(e) of the JBT Executive Severance Plan;
(g)    The Company will provide Mr. Smith with a lump sum payment of the
remaining amounts due to him in 2018 for financial planning/tax preparation
assistance under the terms set forth in paragraph 4.1(f) of the JBT Executive
Severance Plan, to be paid within fourteen (14) calendar days following the
Separation Date.
All payments and benefits described above are contingent upon Mr. Smith’s
execution and non-revocation of the Supplemental Release, which Mr. Smith shall
sign on the Separation Date. If Mr. Smith fails to execute, or revokes the
Supplemental Release, then he will not be entitled to those payments and
benefits.
The parties further agree that this Agreement will not negatively impact Mr.
Smith’s: (i) entitlement to benefits accrued under the Company’s Non-Qualified
Savings and Investment Plan and the Company’s Salaried Employees’ Equivalent
Retirement Plan (non-qualified pension); or (ii) any of Mr. Smith’s other vested
retirement benefits under the JBT Pension Plan or 401k Plan.


Except as specifically stated herein, Mr. Smith understands that all of his
entitlement to compensation and Company-provided benefits will cease on the
Separation Date under this Agreement. Mr. Smith further understands and agrees
that he is not entitled to any additional separation or severance pay or
benefits not listed above in this Section II. Without limiting the foregoing,
Mr. Smith also understands and agrees that he is not entitled to any severance
pay or benefits under the JBT Executive Severance Plan other than those benefits
specifically listed as a benefit due to him in this Section II and, as such, Mr.
Smith specifically releases and discharges the Company from any obligations
arising out of the JBT Executive Severance Plan which are not specifically
listed as a benefit due to him in this Section II. Finally, Mr. Smith
understands and agrees that the Company is entitled to withhold from any amounts
payable under this Agreement all taxes as may be legally required (including,
without limitation, any federal taxes and any other state, city, or local
taxes).


III. RELEASE AND WAIVER



In consideration for the benefits and consideration described above, Mr. Smith
releases, waives, and forever discharges the Company, its subsidiaries and
affiliates and all of their respective agents, employees, officers, directors,
shareholders, successors, and assigns (“Released Parties”) from any and all
actions, demands, obligations, agreements, or proceedings of any kind, whether
known or unknown, at this time, arising out of, or connected with, Mr. Smith’s
employment with the Company, his separation from the Company, and/or end of his
employment, including, but not limited to all matters in law, in equity, in
contract, or in tort, or pursuant to statute, including damages, attorney’s
fees, costs and expenses and, without limiting the generality of the foregoing,
to all claims arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), the Older Worker Benefit Protection Act (“OWBPA”), Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Family and Medical Leave Act or any other federal,
state, or local law, statute, or ordinance affecting his employment with or
separation from the Company. Mr. Smith’s release of claims includes any and all
claims of discrimination, retaliation and any





--------------------------------------------------------------------------------




other type.
Nothing in this Agreement is intended to prevent Mr. Smith from filing a charge
or complaint with, or from participating in an investigation or proceeding
conducted by, the Equal Employment Opportunity Commission or any other federal,
state or local agency charged with the enforcement of any employment laws,
although by signing this release Mr. Smith waives the right to individual relief
based on claims asserted in such a charge or complaint, except for any instances
where such a waiver is prohibited.
The Company and Mr. Smith both understand that this Agreement does not release
any rights or claims of Mr. Smith against any of the Released Parties (i) that
arise after the date this Agreement is signed by Mr. Smith, until and unless the
Supplemental Release is executed, and thereafter, with respect to those that
arise after the date the Supplemental Release is executed by Mr. Smith, (ii)
that cannot be released as a matter of law, or (iii) to enforce the terms of
this Agreement.
The Company, on behalf of itself, its subsidiaries and affiliates, and all of
their respective agents, employees, officers, directors, shareholders,
successors, and assigns, hereby releases, waives, and forever discharges Mr.
Smith from any and all actions, demands, obligations, agreements, or proceedings
of any kind, whether known or unknown, at this time, arising out of or connected
with, Mr. Smith’s employment with the Company.


IV. VOLUNTARY AGREEMENT; ADVICE OF COUNSEL; 21-DAY PERIOD



Mr. Smith acknowledges that:
(a)
He has read this Agreement, and understands its legal and binding effect. He is
acting voluntarily and of his own free will in executing this Agreement.

(b)
The consideration for this Agreement, described above, is in addition to
anything of value to which he already is entitled.

(c)
He has had the opportunity to seek, and he was advised in writing to seek, legal
counsel prior to signing this Agreement.

(d)
He has been given at least twenty one (21) days to consider the terms of this
Agreement before signing it.

(e)
He agrees with the Company that changes, whether material or immaterial, do not
restart the running of the 21-day consideration period.

(f)
He has (i) received all compensation due him as a result of services performed
for the Company up through his execution of this Agreement; (ii) reported to the
Company any and all work-related injuries incurred by him during his employment
by the Company; and (iii) provided the Company with written notice of any and
all concerns regarding suspected ethical and compliance issues or violations on
the part of the Company or any released person or entity.



V. REVOCATION



If Mr. Smith signs this Agreement, it is because he freely chose to do so after
considering its terms. Additionally, Mr. Smith shall have seven (7) days from
the date of the signing of this Agreement to revoke this Agreement by delivering
a written notice of revocation to the Company’s Executive Vice President, Human
Resources at the Company’s headquarters location in Chicago, Illinois. The
parties understand and agree that the release and waiver set forth above, as
well as all other provisions of this Agreement, will not





--------------------------------------------------------------------------------




be effective until after this seven-day period has expired. If the revocation
day expires on a weekend or holiday, Mr. Smith will have until the end of the
next business day to revoke.


VI. BINDING AGREEMENT



Mr. Smith understands that following the seven-day revocation period, this
Agreement will be final and binding. Mr. Smith promises that he will not pursue
any claim that he has waived and/or released by the Agreement. If Mr. Smith
breaks that promise, he agrees to pay all of the Company’s costs and expenses
(including reasonable attorneys’ fees) related to the defense of any claims,
except this provision does not apply to claims that he may have under the OWBPA
and the ADEA.


VII. CONFIDENTIALITY; COMPANY PROPERTY; NON-COMPETITION/SOLICITATION;
COOPERATION AND NON-DISPARAGEMENT



Mr. Smith recognizes and acknowledges that the liquid foods and protein
industries is a unique and competitive industry where confidential information
and trade secrets are of the utmost importance. Mr. Smith recognizes and during
the remainder of his employment and following the Separation Date, he will not
disclose, in any manner, or use for or on behalf of anyone except the Company,
or authorize anyone else to disclose or use, Confidential Information or Trade
Secrets of the Company or its subsidiaries. For purposes of this Agreement,
“Confidential Information” shall mean any information, in any form, of or
regarding the Company or its subsidiaries which the Company or its subsidiaries
compiled or collected at significant expense and effort, and includes all
information that Company or its subsidiaries desires to protect and keep
confidential or that Company or any of its subsidiaries is obligated to third
parties to keep confidential, including but not limited to "Trade Secrets" to
the full extent of the definition of that term under Illinois law. Examples of
Confidential Information are customer contacts and lists, current and future
projects, pricing structure, IP/patents/trademarks, not publicly known product
features, attributes and details of products, product roadmap and future
innovation plans, M&A pipeline, M&A approach and process, financial models,
financial thresholds, M&A strategy, future programs with customers, lists of
potential acquisition targets, customer contracts, JBT strategic information,
current and planned engineering technology, and key suppliers and partner lists.
Mr. Smith acknowledges and agrees that the Confidential Information identified
above constitute trade secrets of the Company and/or its subsidiaries, and that
the unauthorized use or disclose of this Confidential Information by Mr. Smith
would cause significant and immeasurable damage to the Company and its
subsidiaries. Mr. Smith’s obligations not to use or disclose Confidential
Information shall continue indefinitely until the information is no longer
considered a Trade Secret under Illinois law, or until the Confidential
Information in question has been made generally available to the public either
by the Company or by a third party with the Company's consent.
Mr. Smith agrees to coordinate with the Company’s Executive Vice President,
Human Resources regarding the timing of his return of all Confidential
Information, computer hardware or software, files, papers, memoranda,
correspondence, customer lists, financial data, credit cards, keys, tape
recordings, pictures, and security access cards, and any other items of any
nature which were or are the property of the Company.
Mr. Smith agrees to maintain the confidentiality of this Agreement and will not
disclose in any fashion the amount of the benefits he receives under this
Agreement, and/or the substance or content of discussions involved in this
Agreement, to any person other than his spouse, attorneys, accountants, and tax
advisors as required by appropriate taxing authorities, or otherwise as required
by law that is not otherwise disclosed by the Company pursuant to its disclosure
obligations under securities regulations.





--------------------------------------------------------------------------------




Mr. Smith agrees that during the remainder of his employment, and for a period
of twenty four (24) months immediately following the Separation Date, he will
not: (i) become an owner, director, partner or investor in, or accept or engage
in employment or engage as an independent contractor with, any person or entity
that competes with the Company or any of its subsidiaries for products or
service which the Company or any of its subsidiaries provides, anywhere that the
Company does business, which Mr. Smith and the Company agree is the entirety of
the continental United States as well as other countries where Mr. Smith has
knowledge of the Company doing business; (ii) become an owner, director, partner
or investor in, or accept any position, whether as an employee or an independent
contractor, with a fund, family wealth office, private equity firm or other
venture that competes for deals in the protein or liquid foods industries; (iii)
taking any actions, either as an employee, independent contractor, or otherwise,
to induce or incite any partner or supplier of the Company of any its
subsidiaries to cease, curtail or diminish the amount of business that the
partner or supplier conducts with the Company or its subsidiaries, or otherwise
interfere in the relationship between these suppliers and partners, on the one
hand, and the Company and its subsidiaries, on the other hand; (iv) solicit any
customers of the Company or any of its subsidiaries with whom he had or made
contact during the last three (3) years of his employment with the Company, or
about whom he gained confidential information during the last three (3) years of
his employment with the Company, for the purposes of selling or providing any
products or services that are competitive with those provided by the Company at
the time of Mr. Smith’s termination or in which the Company, to Mr. Smith’s
knowledge, becomes involved during the restricted period; (v) solicit or induce
any employees of the Company or any of its subsidiaries with whom he had contact
in his employment with the Company to terminate their employment with the
Company, or (vi) hire or cause to be hired, by any person or entity who is
engaged in a business competitive with the Company or its subsidiaries, any
employees of the Company or any of its subsidiaries with whom he had contact in
his employment with the Company.


Notwithstanding Mr. Smith’s general obligations in the immediately preceding
paragraph, if Mr. Smith desires to accept employment or engagement with a
general diversified industrial manufacturing company, but contends that the
segment in which he is employed or engaged is not in competition with the
Company, then Mr. Smith may contact the Company to discuss such potential
employment or engagement. If, following such discussion, the Company agrees that
such employment or engagement would not violate any of his post-employment
restrictions, the Company will provide Mr. Smith written confirmation of its
decision and Mr. Smith’s employment or engagement will not be deemed a violation
of this Agreement; provided, however, that any such waiver or agreement by the
Company will only apply to the position discussed with Mr. Smith and will not
preclude or prevent the Company from seeking to enforce the terms of this
Agreement should Mr. Smith’s duties change or should he subsequently seek
employment or engagement with another company.


Mr. Smith agrees and acknowledges that the activity, geographic and temporal
scope of the restrictions of this Section VII are reasonable, necessary for the
protection of legitimate business interests of the Company and its subsidiaries,
and will not prohibit Mr. Smith from being able to obtain meaningful employment
during the restricted period. 


Mr. Smith agrees to reasonably cooperate with the Released Parties regarding any
pending or subsequently filed litigation, claims or other disputes involving the
Released Parties or Company customers that relate to matters within the
knowledge or responsibility of Mr. Smith; provided there is no conflict between
Mr. Smith’s legal interests and those of the Company in the reasonable judgment
of Mr. Smith or his legal counsel. The Company agrees to reimburse all
reasonable expenses incurred by Mr. Smith in connection with such assistance,
including reasonable travel, meals, rental car, and hotel expenses, if any;
provided such expenses are documented in a manner consistent with expense
reporting policies of the Company as may be in effect from time to time.







--------------------------------------------------------------------------------




The Company and Mr. Smith agree not to make statements to clients, customers and
suppliers of the Company (or any of its affiliates) or to other members of the
public that are in any way disparaging or negative towards the other, or any of
their affiliates, or the products, services, representatives or employees of any
of the foregoing.


Mr. Smith acknowledges that the restrictions contained in this Section VII are
reasonable and necessary to protect the business and interests of the Company
and its subsidiaries and that any violation of these restrictions will cause
substantial and irreparable injury to the Company and its subsidiaries, and as a
consequence thereof, Employee agrees that the Company is entitled, in addition
to any other remedies, to preliminary and permanent injunctive relief to secure
specific performance, and to prevent a breach or contemplated breach, of Section
VII, without the posting of any bond or security. Mr. Smith further acknowledges
that if he fails to comply with any of the provisions of this Section VII, the
time period for the restriction will be extended by one day for each day Mr.
Smith is found to have violated it, up to a maximum of twenty four (24) months.
In addition, in the event that the Company successfully brings litigation
against Mr. Smith for breach of the provisions of this Section VII, the Company
shall be entitled, in addition to any other remedies awarded to it, to its
reasonable attorneys’ fees incurred in prosecuting the litigation. The Company
shall be deemed the prevailing party for all purposes if relief of any kind is
granted to it, irrespective of whether some relief requested by it is denied.




VIII. GENERAL PROVISIONS



It is the intention of the parties that the payments to which Mr. Smith is
entitled pursuant to this Agreement will not be subject to the additional tax
and interest under the Internal Revenue Code Section 409A (“Section 409A”). If
Mr. Smith or the Company believes at any time, that such payments are subject to
Section 409A, it shall advise the other and the Company and Mr. Smith shall
reasonably cooperate in good faith to take such steps as necessary, including
amending, (and, as required, consenting to the amendment of) the terms of any
plan or program under which the payments are to be made, including this
Agreement, to avoid the imposition of a Section 409A tax, in each case, without
material diminution in the value of the payments or benefits to Mr. Smith.
The validity of this Agreement shall be construed under Illinois law. This
Agreement constitutes the complete and total agreement between the Company and
Mr. Smith with respect to issues addressed in this release and supersedes and
replaces any and all prior understandings and agreements (written, oral, or
implied) regarding all matters addressed herein. However, this Agreement shall
not in any way affect, modify, or nullify any agreement Mr. Smith has entered
into with the Company which obligates him to protect the Company’s confidential
information, refrain from competing with the Company, or soliciting Company
employees or customers after his employment ends.
The parties mutually understand and agree that this Agreement does not
constitute any admission of fault, responsibility or liability on the part of
Mr. Smith or the Company. The parties further agree and acknowledge that this
Agreement is based solely upon the unique circumstances involved and has no
precedential value whatsoever regarding other past, current or future employees
of the Company.


Mr. Smith represents that he is not relying on any other agreements or oral
representations not fully expressed in this document. Mr. Smith agrees that this
Agreement shall not be modified, altered, or discharged except by a written
instrument signed by the Chief Executive Officer of the Company, except as set
forth in the last two sentences of this paragraph. The headings in this document
are for reference only, and shall not in any way affect the meaning or
interpretation of this Agreement. Mr. Smith further agrees that this document
may be used as evidence in a subsequent proceeding in which the Company or he
alleges a breach of this Agreement





--------------------------------------------------------------------------------




or as a complete defense to any lawsuit. Other than this exception, Mr. Smith
agrees that this Agreement will not be introduced as evidence in any
administrative proceeding or in any lawsuit.
Mr. Smith and the Company agree that if any provision of this Agreement is held
invalid in any respect by a court of competent jurisdiction, it shall not affect
the validity of any other provision of this Agreement. Further, Mr. Smith and
the Company agree that if any provision of Section VII of this Agreement is held
by a court of competent jurisdiction to be unreasonable as to time, scope or
otherwise, it shall be construed by limiting and reducing it so as to be
enforceable under applicable law.





